Citation Nr: 1021857	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active duty in the United States Navy from 
December 1964 to December 1966 and also had periods of active 
and inactive duty for training in the United States Naval 
Reserve until 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied his claim for service 
connection for a low back disorder.  He perfected an appeal 
as to this matter.

A June 2005 rating decision granted service connection for 
sinusitis and assigned an initial non-compensable disability 
evaluation, for which the Veteran submitted a timely notice 
of disagreement in August 2005.  In October 2005, a statement 
of the case was issued but the Veteran did not perfect his 
appeal of this claim.  The October 2006 rating decision 
awarded a 30 percent rating for sinusitis and, in his 
December 2006 notice of disagreement regarding his service 
connection claim, the Veteran thanked the RO for the 
increased evaluation for his service-connected sinusitis.  
The Veteran's June 2007 substantive appeal only addressed his 
claim for service connection for a low back disorder and the 
Board will confine its consideration to the issue as set 
forth on the title page.  

In March 2010, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

A June 2004 rating decision granted entitlement to service 
connection for bilateral hearing loss (awarded a 40 percent 
disability rating) and entitlement to nonservice-connected 
pension.  In a September 2004 written statement, the Veteran 
requested to receive the 40 percent disability compensation 
in lieu of the nonservice-connected pension and returned his 
pension check to the RO.  During his March 2010 hearing, the 
Veteran raised the matter of payment of his nonservice-
connected pension benefits (see hearing transcript at pages 
15-17).  This issue is referred to the RO for appropriate 
action.  


FINDING OF FACT

The objective and probative evidence of record preponderates 
against a finding that the Veteran has a low back disorder, 
including degenerative joint disease, that is related to his 
military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2006 
informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b), as stated above, and that that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded.   

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  The 
Board acknowledges that, to date, VA has neither afforded the 
Veteran an examination, nor solicited a medical opinion 
regarding a low back condition; however, no VA examination is 
necessary to satisfy the duty to assist in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim. Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, the service treatment 
records are negative for any findings of a low back disorder.  
The Board also finds that the Veteran's statements that he 
has suffered from low back pain since his active service are 
not credible.  In such circumstances, there is no duty to 
obtain a medical examination or opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


II.	Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated by inactive duty training.  38 U.S.C.A. §§ 101 
(24), 106, 1110, 1131. 

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Specifically, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to 
identify a medical condition where the condition may be 
diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
Additionally, where symptoms are capable of lay observation, 
a lay witness is competent to testify to a lack of symptoms 
prior to service, continuity of symptoms after in-service 
injury or disease, and receipt of medical treatment for such 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a back disorder - 
degenerative joint disease of the lumbar spine - due to 
service.  In written and oral statements in support of his 
claim, he maintains that the heavy lifting he was required to 
perform while serving aboard the USS RANGER caused his 
current back disorder.  In a January 2006 written statement, 
he said that while aboard ship "we did a lot of work in 
transporting stores and bombs from the transport ship to the 
Ranger" and that "all of this lifting and moving...put a lot 
of pull on my lower back".  

During his March 2010 Board hearing, the Veteran testified 
that he saw a corpsman aboard ship for his back pain who 
issued pain pills and returned him to duty (see hearing 
transcript at pages 4-5).  He said that he first received 
medical treatment for his back approximately 10 years earlier 
(Id. at 7).  The Veteran denied having any post service back 
injury and did not recall if a physician ever said that his 
back disorder was due to service (Id. at 14).

The Veteran's Report of Transfer or Discharge (DD Form 214) 
reflects that his main occupation in service was as a 
commissary man.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, a lumbar spine disorder.  
When examined for discharge from active duty in November 
1966, the Veteran's spine was normal.  

On U.S. Navy Reserve annual examinations in August 1967 and 
August 1968, the Veteran denied that he had ever had or had 
now recurrent back pain.  Clinical evaluation of his spine 
was normal.

Post service, private medical records from Kaiser Permanente 
note that the Veteran's significant health problems included 
low back pain first noted in October 2000.

VA outpatient medical records, dated in September 2003, 
indicate that the Veteran reported a history of chronic back 
pain after a 1989 motor vehicle accident when he was thrown 
out of the car.  He denied a lumbar spine fracture but had 
severe soft tissue bruising and back pain ever since with 
occasional radiating pain.  

Results of x-rays of the Veteran's lumbar spine taken by VA 
in October 2003 reflect his reported history of back pain 
after the 1989 motor vehicle accident.  The radiologic 
impression was degenerative changes in the lower lumbar 
spine, particularly at L4-L5.

An April 2004 VA general medical examination report indicates 
that the Veteran reported his job in service was as a cook.  
His primary complaint was low back discomfort and he said 
that in 1965 he experienced a gradual onset of dull aching 
pain in the low back with no history of specific injury.  He 
noticed gradually increasing pain with full motion and 
lifting that persisted.  It was noted that in 2003 a magnetic 
resonance image (MRI) was taken by VA and he was advised that 
there was evidence of extensive arthritic changes.  
Degenerative joint disease of the lumbar spine was diagnosed.

Results of x-rays of the Veteran's lumbar spine taken by VA 
in May 2004 showed mild osteoporosis and degenerative changes 
in the lumbar spine with disc degenerative changes at L4-5

In January 2006, the Veteran submitted a formal claim for 
service connection for a low back disorder.

The Veteran has contended that service connection should be 
granted for a low back disorder.  Although the evidence shows 
that the Veteran currently has degenerative joint disease of 
the lumbar spine, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  Rather, the record reflects that 
his spine was normal on separation from service in 1966 and 
on annual examinations in 1967 and 1968.  The first post 
service evidence of a low back disorder is in 2000, more than 
30 years after the Veteran's separation from service.  In 
short, no medical opinion or other medical evidence relating 
the Veteran's degenerative joint disease of the lumbar spine 
to service or any incident of service has been presented.

As a lay person, the Veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Although the Veteran has stated that he injured his low back 
during service in 1964 or 1965 when he performed heaving 
lifting aboard the USS RANGER and had back pain since that 
time, the Board finds that his statements regarding this 
injury and continuity of symptomatology are not credible.  
Specifically, the Board points out that none of the Veteran's 
service treatment records, including sick bay records dated 
from December 1964 to December 1966, indicate that he 
suffered such a back injury or had any low back complaints at 
any point during his military service.  Moreover, clinical 
evaluation of his spine was normal at his separation 
examination in November 1966, and again on annual 
examinations in August 1967 and August 1968.  Of note, in 
August 1967 and August 1968 he denied that he ever had or had 
now recurrent back pain.  These statements made 
contemporaneous to service are found to be more persuasive 
that his statements made many years later in conjunction with 
his claim for benefits.  And the lack of any documented 
treatment for a low back disorder in the more than 30 years 
since the purported in-service injury preponderates against a 
finding that he has had such a condition since service.  As 
such, the Veteran's contentions of having low back problems 
since active service are outweighed by the contemporaneous 
medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against the 
claim for service connection).

The Veteran's credibility is further diminished by the fact 
that he has provided an inconsistent history of the onset of 
his back disorder.  Specifically, in his oral and written 
statements, the Veteran reported that the heavy lifting and 
transporting of bombs caused his back discomfort in service 
that worsened.  However, in September 2003, he reported that 
his back pain started after he was involved in a motor 
vehicle accident in 1989 although, during his 2010 Board 
hearing, he specifically denied having any post service back 
injury. 

Nothing in the service treatment records describes the 
Veteran's alleged treatment for a low back disorder, other 
than his own 2004 report of a history of back pain in 1965.  
In fact, when initially seen in the VA outpatient clinic in 
September 2003, the Veteran reported that his chronic back 
pain began after he was involved in a motor vehicle accident 
in 1989, although during his 2010 hearing, the Veteran denied 
having any post service back injury (see hearing transcript 
at page 14).  Thus, the Veteran's accounts of his claimed low 
back disorder in service cannot be considered credible.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative medical evidence of record is against the Veteran's 
claim for service connection for a low back disorder, and his 
claim must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


